PER CURIAM:
The application for rehearing is denied.
In vacating the order of June 5,1985 and in nullifying portions of the 1983 consent order, we do not preclude the district court from enforcing the remaining portions of the consent decree if and when violations of those provisions are raised in the district court. We reiterate, however, that under Youngberg, mental patients have no federal right to a least restrictive living environment. Such a right is granted only by state law. Because Pennhurst prohibits a federal court from ordering a state to follow state law, we hold that the district court ojn remand may not enforce the consent decree in a way that requires the state to provide care to mental patients in the least restrictive environment. However, we do not decide what other remedy, if any, may be appropriate upon either the agreement of the parties or upon the district court’s determination of federal law violations requiring further relief.
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM,
DAVIS, HILL and JONES, Circuit Judges.
BY THE COURT:
The Court having been polled at the request of one of the members of the Court and a majority of the Circuit Judges who are in regular active service not having voted in favor of it, (Federal Rules of Appellate Procedure and Local Rule 35) the Suggestions for Rehearing En Banc are DENIED.
WISDOM, Senior Circuit Judge, dissenting from Panel’s Denial of Rehearing:
Although I am ineligible to participate in the Court’s decision to grant or to deny a rehearing en banc, I wish to be recorded as dissenting to the panel’s decision to deny a rehearing in this case. My reasons for dissenting are well expressed in Judge Reavley’s able dissent.